Title: To George Washington from Brigadier General William Maxwell, 25 March 1779
From: Maxwell, William
To: Washington, George


Sir
Elizth Town [N.J.] 25th March 1779
There is not the least doubt that Admiral Gambier with nearly all his force is sailed out of the Hook for Rhode Island; and General Clinton with all the Transports and Privateers is gone up the Sound. I cannot find they have taken any Troops from N. York or Statten Island but they are to take off some from the East end of Long Island—It’s thought there design is to the East ward of Rhode Island—New London or Providence, as I mentioned to Your Excellency before. I cannot find that the fleet of Transports which has been expected for some time past is yet arived. General Clinton went on Long Island under pretence of viewing the Troops on different parts of the Island—This accompanys three New York Papers. I am Your Excellencys Most obedient Humble Servant
Wm Maxwell B.G.
